DETAILED ACTION
This is a first action on the merits. Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “70” has been used to designate both a battery and “LDC” in Fig. 7..  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S20 in Fig. 6. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in [0055] “intercooler 32” should read “intercooler 36”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, respectively, of U.S. Application No. 16/889340 (which has been allowed but not yet assigned a patent number). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent recite all the limitations of corresponding claims of the instant application along with additional limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0009271 A1) in view of Wilmanowicz et al. (US 2009/0118078 A1).
Regarding claim 1, Choi teaches an apparatus for controlling a hybrid vehicle, the apparatus comprising: 
5an engine  configured to generate power by combustion of fuel (engine 10); 
a driving motor configured to assist power of the engine and selectively operate as a power generator to generate electric energy (motor 20, [0044]); 
a hybrid starter and generator (HSG) (HSG/ISG 60) configured to start the engine and selectively operate as a power generator to generate electric energy ([0043]); 
10a clutch (engine clutch 30) provided between the engine and the driving motor (Fig. 1); 
a battery (battery 50) configured to supply electric energy to the driving motor or charge electric energy generated in the driving motor ([0044]); 
[…];
[…]; and 
a controller (controller 100) configured to variably control a travelling mode of the hybrid vehicle through the engine and the driving motor ([0045]: controller operates the vehicle in EV mode, HEV mode, and regenerative braking mode based on SOC and “driving condition”; [0067] and [0069]: “A mode of the hybrid electric vehicle may be converted from the EV mode into the HEV mode based on the engine start control” which may be satisfied “when power required by the driver is equal to or greater than a first threshold”), an operating point of the engine ([0055] and [0057]: target engine torque is set based on a required torque. Usually a torque that corresponds to an optimal operating point of the engine may be set as the target torque, but when the required torque is “excessively increased” a part-load max torque may be set as the target engine torque to prevent excessive decrease of the battery SOC), a lock charge through the driving motor and the HSG ([0061]: idle lock-up charge is used to charge the battery using both of the motor 20 and the ISG 60; [0059]: idle lock-up charge entering condition may be satisfied when the vehicle is in a coasting state and the SOC of the battery is less than or equal to an idle lock-up charge entering SOC where “coasting” is determined based on accelerator position, which is indicative of driver demanded torque ([0055])), and a shifting 20pattern ([0065]: control shifting based on a shifting pattern) based on a required torque of a driver and a State of Charge (SOC) of the battery (see citations above with respect to controlling travel mode, engine, and lock charge; see modification below for shifting pattern considerations).  
Choi teaches that the shifting pattern is based on driver tendency and has the advantage of maintaining SOC in a normal range. However, Choi does not teach that the shifting pattern is based on a required driving “torque” and “a State of Charge (SOC) of the battery”. However, Wilmanowicz teaches a method for controlling a hybrid powertrain in which a driver’s demanded torque is achieved by a combination of engine and motor torque output. Additionally, a cost function is used to determine a preferred transmission gear/mode operating state. Then The hybrid control module (HCP) arbitrates the commanded engine torque and motor torque commands against torque interventions, including transmission shift torque management ([0026]). Thus the transmission shift torque management/ “shifting pattern” is determined based on driver demanded torque and battery SOC. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi by controlling a transmission shifting pattern based on driver torque and SOC as taught by Wilmanowicz in order to optimize system efficiency (Wilmanowicz [0026]).
In addition, Choi does not teach “an exhaust gas recirculation (EGR) apparatus configured to resupply a part of exhaust gas discharged from the engine to the engine” or “15an electric supercharger installed in an intake line, in which outside air supplied to combustion chambers of the engine flows, respectively”. However, Wilmanowicz also teaches these limitations ([0018]: EGR valves and turbocharger, the functions of which are implicitly known in the art). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed invention of Choi by including an EGR apparatus and a turbocharger as taught by Wilmanowicz because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Specifically, the EGR was known to reduce emissions and the turbocharger was known to increase power output. 
Regarding claim 9, Choi teaches a method of controlling a hybrid vehicle, the method comprising: 
determining a State of Charge (SOC) of a battery ([0049]: SOC sensor 94) and a required torque 15of a driver ([0055]: required torque of the driver may be determined based on accelerator pedal position); and 
variably controlling a travelling mode of the hybrid vehicle through an engine and a driving motor of the hybrid vehicle ([0045]: controller operates the vehicle in EV mode, HEV mode, and regenerative braking mode based on SOC and “driving condition”; [0067] and [0069]: “A mode of the hybrid electric vehicle may be converted from the EV mode into the HEV mode based on the engine start control” which may be satisfied “when power required by the driver is equal to or greater than a first threshold”), an operating point of the engine ([0055] and [0057]: target engine torque is set based on a required torque. Usually a torque that corresponds to an optimal operating point of the engine may be set as the target torque, but when the required torque is “excessively increased” a part-load max torque may be set as the target engine torque to prevent excessive decrease of the battery SOC), a lock charge condition through the driving motor and a hybrid starter and generator (HSG) ([0061]: idle lock-up charge is used to charge the battery using both of the motor 20 and the ISG 60; [0059]: idle lock-up charge entering condition may be satisfied when the vehicle is in a coasting state and the SOC of the battery is less than or equal to an idle lock-up charge entering SOC where “coasting” is determined based on accelerator position, which is indicative of driver demanded torque ([0055])), and a shifting pattern ([0065]: control shifting based on a shifting pattern) based on the required torque of the 20driver and the determined SOC of the battery (see citations above with respect to controlling travel mode, engine, and lock charge; see modification below for shifting pattern considerations).  
Choi teaches that the shifting pattern is based on driver tendency and has the advantage of maintaining SOC in a normal range. However, Choi does not teach that the shifting pattern is based on a required driving “torque” and “a State of Charge (SOC) of the battery”. However, Wilmanowicz teaches a method for controlling a hybrid powertrain in which a driver’s demanded torque is achieved by a combination of engine and motor torque output. Additionally, a cost function is used to determine a preferred transmission gear/mode operating state. Then The hybrid control module (HCP) arbitrates the commanded engine torque and motor torque commands against torque interventions, including transmission shift torque management ([0026]). Thus the transmission shift torque management/ “shifting pattern” is determined based on driver demanded torque and battery SOC. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi by controlling a transmission shifting pattern based on driver torque and SOC as taught by Wilmanowicz in order to optimize system efficiency (Wilmanowicz [0026]).
Claim(s) 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0009271 A1) in view of Wilmanowicz et al. (US 2009/0118078 A1), Chen et al. (CN 103707889 A), Worthing et al. (US 2012/0029742 A1), and Yasushi et al. (JP 01-036529 A).
Regarding claim 2, modified Choi teaches the apparatus of claim 1, and Choi also teaches that the traveling mode may be electric (EV) or hybrid (HEV) ([0044]) and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is in a critical high region, 
32the controller controls the travelling mode to be an Electric Vehicle (EV) mode, and only when the required torque of the driver exceeds a maximum torque of the driving motor, the controller controls the travelling mode to be a Hybrid Electric Vehicle (HEV) mode, 
5when the travelling mode is the HEV mode, the controller controls the operating point of the engine to output an engine torque lower than that in an optimal operating line that means an optimal operating point of the engine by a predetermined range”, or  
“only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting normal shifting pattern”.
However:
Chen teaches that when the SOC of the battery is in a critical high region, 32the controller controls the travelling mode to be an Electric Vehicle (EV) mode, and only when the required torque of the driver exceeds a maximum torque of the driving motor, the controller controls the travelling mode to be a Hybrid Electric Vehicle (HEV) mode ([0026]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use the EV mode when the battery is high and only change to HEV mode when the motor is not capable of delivering the demanded torque as taught by Chen in order to reduce emissions and conserve fuel if possible without sacrificing performance.
Worthing teaches that when the travelling mode is the HEV mode, the controller controls the operating point of the engine to output an engine torque lower than that in an optimal operating line that means an optimal operating point of the engine by a predetermined range ([0035]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to operate the engine below its optimum operating point while the battery SOC is excessively high as taught by Worthing in order to require battery energy to be used thereby lowering SOC to a more preferred level (Worthing [0035]).
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting normal shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).  
Regarding claim 10, modified Choi teaches the method of claim 9, and Choi also teaches that the traveling mode may be electric (EV) or hybrid (HEV) ([0044]) and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is in a critical high region, 
the travelling mode is controlled to be an Electric Vehicle (EV) mode, and 37only when the required torque of the driver exceeds a maximum torque of the driving motor, the travelling mode is controlled to be a Hybrid Electric Vehicle (HEV) mode, 
when the travelling mode is the HEV mode, the operating point of the 5engine is controlled to output an engine torque lower than an optimal operating line that means an optimal operating point of the engine by a predetermined range”, or 
“only when a temperature of a catalyst of a catalyst converter is equal to or higher 10than a predetermined temperature, the shifting pattern is controlled to be a catalyst protecting normal shifting pattern”.  
However:
Chen teaches that when the SOC of the battery is in a critical high region, 32the controller controls the travelling mode to be an Electric Vehicle (EV) mode, and only when the required torque of the driver exceeds a maximum torque of the driving motor, the controller controls the travelling mode to be a Hybrid Electric Vehicle (HEV) mode ([0026]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use the EV mode when the battery is high and only change to HEV mode when the motor is not capable of delivering the demanded torque as taught by Chen in order to reduce emissions and conserve fuel if possible without sacrificing performance.
Worthing teaches that when the travelling mode is the HEV mode, the controller controls the operating point of the engine to output an engine torque lower than that in an optimal operating line that means an optimal operating point of the engine by a predetermined range ([0035]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to operate the engine below its optimum operating point while the battery SOC is excessively high as taught by Worthing in order to require battery energy to be used thereby lowering SOC to a more preferred level (Worthing [0035]).
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting normal shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).  

Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0009271 A1) in view of Wilmanowicz et al. (US 2009/0118078 A1), Chen et al. (CN 103707889 A), Choi et al. (US 2017/0057485 A1, referred to as Choi ‘485 below), and Yasushi et al. (JP 01-036529 A).
Regarding claim 3, modified Choi teaches the apparatus of claim 1, and Choi also teaches that the traveling mode may be electric (EV) or hybrid (HEV) ([0044]) and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is 15in a high region, 
the controller controls the travelling mode to be an Electric Vehicle (EV) mode, and only when the required torque of the driver exceeds a maximum torque of the driving motor, the controller controls the travelling mode to be a Hybrid Electric Vehicle (HEV) mode, 
20when the travelling mode is the HEV mode, the controller controls the operating point of the engine to be an optimal operating line that means an optimal operating point of the engine”, or 
“only when a temperature of a catalyst of a catalyst converter is 33equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting normal shifting pattern”.  
However:
Chen teaches that when the SOC of the battery is in a high region, 32the controller controls the travelling mode to be an Electric Vehicle (EV) mode, and only when the required torque of the driver exceeds a maximum torque of the driving motor, the controller controls the travelling mode to be a Hybrid Electric Vehicle (HEV) mode ([0026]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use the EV mode when the battery is high and only change to HEV mode when the motor is not capable of delivering the demanded torque as taught by Chen in order to reduce emissions and conserve fuel if possible without sacrificing performance.
Choi ‘485 teaches that when the travelling mode is the HEV mode, the controller controls the operating point of the engine to be an optimal operating line that means an optimal operating point of the engine (Fig. 3: S102). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi by operating the engine at its optimal operating point while in HEV mode as taught by Choi ‘485 in order to achieve optimal operation (Choi ‘485 [0029]).
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting normal shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).  
Regarding claim 11, modified Choi teaches the method of claim 9, and Choi also teaches that the traveling mode may be electric (EV) or hybrid (HEV) ([0044]) and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is in a high region, 
15the travelling mode is controlled to be an EV mode, and only when the required torque of the driver exceeds a maximum torque of the driving motor, the travelling mode is controlled to be an HEV mode, 
when the travelling mode is the HEV mode, the operating point of the engine is controlled to be an optimal operating line that means an optimal 20operating point of the engine”, or 
“only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the shifting pattern is controlled to be a catalyst protecting normal shifting pattern”.  
However:
Chen teaches that when the SOC of the battery is in a high region, 32the controller controls the travelling mode to be an Electric Vehicle (EV) mode, and only when the required torque of the driver exceeds a maximum torque of the driving motor, the controller controls the travelling mode to be a Hybrid Electric Vehicle (HEV) mode ([0026]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use the EV mode when the battery is high and only change to HEV mode when the motor is not capable of delivering the demanded torque as taught by Chen in order to reduce emissions and conserve fuel if possible without sacrificing performance.
Choi ‘485 teaches that when the travelling mode is the HEV mode, the controller controls the operating point of the engine to be an optimal operating line that means an optimal operating point of the engine (Fig. 3: S102). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi by operating the engine at its optimal operating point while in HEV mode as taught by Choi ‘485 in order to achieve optimal operation (Choi ‘485 [0029]).
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting normal shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).

Claim(s) 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0009271 A1) in view of Wilmanowicz et al. (US 2009/0118078 A1), Kato et al. (US 2012/0072063 A1), Choi et al. (US 20170057485 A1, referred to as Choi ‘485 below), and Yasushi et al. (JP 01-036529 A).
Regarding claim 4, modified Choi teaches the apparatus of claim 1, and Choi also teaches that the traveling mode may be electric (EV) or hybrid (HEV) ([0044]), the lock charge in a coasting state is performed ([0059]), and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is 5in a normal discharge region, 
the controller controls the travelling mode such that an EV mode takes priority over an HEV mode, 
when the travelling mode is the HEV mode, the controller controls the operating point of the engine to be an optimal operating line”, 
that 10the lock charge in a coasting state is performed “in the case where the vehicle travels on an uphill road”, or 
“only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the 15shifting pattern to be a catalyst protecting normal shifting pattern.  
However:
Kato teaches that when the SOC of the battery is 5in a normal discharge region, the controller controls the travelling mode such that an EV mode takes priority over an HEV mode (Fig. 5, S170). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi by prioritizing EV mode when the battery SOC is in a normal range as taught by Kato in order to reduce emissions and conserve fuel.
Choi ‘485 teaches that when the travelling mode is the HEV mode, the controller controls the operating point of the engine to be an optimal operating line (Fig. 3: S106). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi by operating the engine at its optimal operating point while in HEV mode as taught by Choi ‘485 in order to achieve optimal operation (Choi ‘485 [0030]).
Choi does not indicate that the coasting lock-up charge requires any particular terrain conditions. Therefore, if not inherent, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that 10the lock charge in a coasting state be performed “in the case where the vehicle travels on an uphill road” in order to charge the battery on the uphill road thereby maintaining battery SOC in a normal range (Choi [0061]). 
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting normal shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).
Regarding claim 5, modified Choi teaches the apparatus of claim 1, and Choi also teaches that the traveling mode may be electric (EV) or hybrid (HEV) ([0044]), the lock charge in a coasting state is performed ([0059]), and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is in a normal charge region, 
the controller controls the travelling mode such that an HEV mode takes 20priority over an EV mode, 
in the case where the travelling mode is the HEV mode, when the required torque of the driver is in a high torque region, the controller controls the operating point of the engine to be an EGR max line, and when the required torque of the driver is in a low torque region that is lower than the high torque 34region, the controller controls the operating point of the engine to be an optimal operating line”, 
that the lock charge in a coasting state is performed “in the case where the vehicle travels a flat road and on an uphill road”, or 
“5””only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting normal shifting pattern”.  
However:
Kato teaches that when the SOC of the battery is 5in a normal charge region, the controller controls the travelling mode such that an HEV mode takes priority over an EV mode (Fig. 5, S180). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi by prioritizing HEV mode when the battery SOC is in a normal range as taught by Kato in order to maintain the SOC in the normal region.
Choi ‘485 teaches in the case where the travelling mode is the HEV mode, when the required torque of the driver is in a high torque region, the controller controls the operating point of the engine to be an EGR max line (Fig. 3: S105), and when the required torque of the driver is in a low torque region that is lower than the high torque 34region, the controller controls the operating point of the engine to be an optimal operating line (Fig. 3: S106). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to operate at an EGR max line when driver torque is high and at an optimal operating line when the driver torque is low in order to achieve optimum operation without sacrificing performance.
Choi does not indicate that the coasting lock-up charge requires any particular terrain conditions. Therefore, if not inherent, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that 10the lock charge in a coasting state be performed “in the case where the vehicle travels a flat road and on an uphill road” in order to charge the battery on the flat or uphill road thereby maintaining battery SOC in a normal range (Choi [0061]). 
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting normal shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).

Regarding claim 12, modified Choi teaches the method of claim 9, and Choi also teaches that the traveling mode may be electric (EV) or hybrid (HEV) ([0044]), the lock charge in a coasting state is performed ([0059]), and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is in a normal discharge region, 
the travelling mode is controlled such that an EV mode takes priority over 5an HEV mode, 
when the travelling mode is the HEV mode, the operating point of the engine is controlled to be an optimal operating line”, 
that the lock charge in a coasting state is performed “in the case where the vehicle travels on an uphill road”, or
“10””only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the shifting pattern is controlled to be a catalyst protecting normal shifting pattern”.  
However:
Kato teaches that when the SOC of the battery is 5in a normal discharge region, the controller controls the travelling mode such that an EV mode takes priority over an HEV mode (Fig. 5, S170). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi by prioritizing EV mode when the battery SOC is in a normal range as taught by Kato in order to reduce emissions and conserve fuel.
Choi ‘485 teaches that when the travelling mode is the HEV mode, the controller controls the operating point of the engine to be an optimal operating line (Fig. 3: S106). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi by operating the engine at its optimal operating point while in HEV mode as taught by Choi ‘485 in order to achieve optimal operation (Choi ‘485 [0030]).
Choi does not indicate that the coasting lock-up charge requires any particular terrain conditions. Therefore, if not inherent, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that 10the lock charge in a coasting state be performed “in the case where the vehicle travels on an uphill road” in order to charge the battery on the uphill road thereby maintaining battery SOC in a normal range (Choi [0061]). 
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting normal shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).
Regarding claim 13, modified Choi teaches the method of claim 9, and Choi also teaches that the traveling mode may be electric (EV) or hybrid (HEV) ([0044]), the lock charge in a coasting state is performed ([0059]), and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is in a normal charge region, 
the travelling mode is controlled such that an HEV mode takes priority over an EV mode, 
in the case where the travelling mode is the HEV mode, when the 20required torque of the driver is in a high torque region, the operating point of the engine is controlled to be an exhaust gas recirculation (EGR) max line, and when the required torque of the driver is in a low torque region that is lower than the high torque region, the operating point of the engine is controlled to be an optimal operating line”, 
that 39the lock charge in a coasting state is performed “in the case where the vehicle travels a flat road and on an uphill road”, or
“only when a temperature of a catalyst of a catalyst converter is equal to or higher 5than a predetermined temperature, the shifting pattern is controlled to be a catalyst protecting normal shifting pattern”.  
However:
Kato teaches that when the SOC of the battery is 5in a normal charge region, the controller controls the travelling mode such that an HEV mode takes priority over an EV mode (Fig. 5, S180). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi by prioritizing HEV mode when the battery SOC is in a normal range as taught by Kato in order to maintain the SOC in the normal region.
Choi ‘485 teaches in the case where the travelling mode is the HEV mode, when the required torque of the driver is in a high torque region, the controller controls the operating point of the engine to be an EGR max line (Fig. 3: S105), and when the required torque of the driver is in a low torque region that is lower than the high torque 34region, the controller controls the operating point of the engine to be an optimal operating line (Fig. 3: S106). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to operate at an EGR max line when driver torque is high and at an optimal operating line when the driver torque is low as taught by Choi ‘485 in order to achieve optimum operation without sacrificing performance.
Choi does not indicate that the coasting lock-up charge requires any particular terrain conditions. Therefore, if not inherent, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that 10the lock charge in a coasting state be performed “in the case where the vehicle travels a flat road and on an uphill road” in order to charge the battery on the flat or uphill road thereby maintaining battery SOC in a normal range (Choi [0061]). 
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting normal shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0009271 A1) in view of Wilmanowicz et al. (US 2009/0118078 A1), Choi et al. (US 20170057485 A1, referred to as Choi ‘485 below), and Yasushi et al. (JP 01-036529 A).
10Regarding claim 6, modified Choi teaches the apparatus of claim 1, and Choi also teaches that the controller controls the travelling mode to be an HEV mode ([0044]), the lock charge in a coasting state is performed ([0059]), and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is in a low region”, “in the case where the travelling mode is the HEV mode, when the required torque of the driver is in a high torque region, the controller controls the 15operating point of the engine to be a part-load max line, and when the required torque of the driver is in a low torque region that is lower than the high torque region, the controller controls the operating point of the engine to be an optimal operating line”, 
that the lock charge in a coasting state is performed “in the case where the 20vehicle travels on a downhill road, a flat road, and on an uphill road”, or 
“only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting low shifting pattern”.  
However:
Choi ‘485 teaches wherein when the SOC of the battery is in a low region, in the case where the travelling mode is the HEV mode, when the required torque of the driver is in a high torque region, the controller controls the 15operating point of the engine to be a part-load max line (Fig. 3: S109), and when the required torque of the driver is in a low torque region that is lower than the high torque region, the controller controls the operating point of the engine to be an optimal operating line (Fig. 3: S110). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to operate at a part-load max line when driver torque is high and at an optimal operating line when the driver torque is low as taught by Choi ‘485 in order to achieve optimum operation without sacrificing performance.
Choi does not indicate that the coasting lock-up charge requires any particular terrain conditions. Therefore, if not inherent, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that 10the lock charge in a coasting state be performed “in the case where the 20vehicle travels on a downhill road, a flat road, and on an uphill road” in order to charge the battery on any road thereby maintaining battery SOC in a normal range (Choi [0061]). 
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting low shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).
Regarding claim 14, modified Choi teaches the method of claim 9, and Choi also teaches that 10the travelling mode is controlled to be an HEV mode ([0044]), the lock charge in a coasting state is performed ([0059]), and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is in a low region”, “in the case where the travelling mode is the HEV mode, when the required torque of the driver is in a high torque region, the operating point of the engine is controlled to be a part-load max line, and when the required torque of the driver is in a low torque region that is lower than the high torque region, the 15operating point of the engine is controlled to be an optimal operating line”, 
that the lock charge in a coasting state is performed “in the case where the vehicle travels on a downhill road, a flat road, and on an uphill road”, or 
“only when a temperature of a catalyst of a catalyst converter is equal to or higher 20than a predetermined temperature, the shifting pattern is controlled to be a catalyst protecting low shifting pattern”.  
However:
Choi ‘485 teaches wherein when the SOC of the battery is in a low region, in the case where the travelling mode is the HEV mode, when the required torque of the driver is in a high torque region, the controller controls the 15operating point of the engine to be a part-load max line (Fig. 3: S109), and when the required torque of the driver is in a low torque region that is lower than the high torque region, the controller controls the operating point of the engine to be an optimal operating line (Fig. 3: S110). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to operate at a part-load max line when driver torque is high and at an optimal operating line when the driver torque is low as taught by Choi ‘485 in order to achieve optimum operation without sacrificing performance.
Choi does not indicate that the coasting lock-up charge requires any particular terrain conditions. Therefore, if not inherent, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that 10the lock charge in a coasting state be performed “in the case where the 20vehicle travels on a downhill road, a flat road, and on an uphill road” in order to charge the battery on any road thereby maintaining battery SOC in a normal range (Choi [0061]). 
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting low shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).

Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0009271 A1) in view of Wilmanowicz et al. (US 2009/0118078 A1), Choi et al. (US 20170057485 A1, referred to as Choi ‘485 below), Andou et al. (US 5884477), and Yasushi et al. (JP 01-036529 A).
Regarding claim 7, modified Choi teaches the apparatus of claim 1, and Choi also teaches that 10 the controller controls the travelling mode to be an HEV mode ([0044]), the lock charge in a coasting state is performed ([0059]), and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is in a low region”, “5in the case where the travelling mode is the HEV mode, when the required torque of the driver is in a high torque region, the controller controls the operating point of the engine to be a part-load max line, and when the required torque of the driver is in a low torque region that is lower than the high torque region, the controller controls the operating point of the engine to be an optimal 10operating line, and when the vehicle travels under a high load condition for a predetermined time or longer, the controller controls the operating point of the engine to be a catalyst protecting temperature line”, 
that the lock charge in a coasting state is performed “in the case where the vehicle travels a flat road and on an uphill road”, or
“15”only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting low shifting pattern”.  
However:
Choi ‘485 teaches wherein when the SOC of the battery is in a low region, in the case where the travelling mode is the HEV mode, when the required torque of the driver is in a high torque region, the controller controls the operating point of the engine to be a part-load max line (Fig. 3: S109), and when the required torque of the driver is in a low torque region that is lower than the high torque region, the controller controls the operating point of the engine to be an optimal 10operating line (Fig. 3: S110). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to operate at a part-load max line when driver torque is high and at an optimal operating line when the driver torque is low as taught by Choi ‘485 in order to achieve optimum operation without sacrificing performance.
Andou teaches when the vehicle travels under a high load condition for a predetermined time or longer, the controller controls the operating point of the engine to be a catalyst protecting temperature line (col. 1, lns. 11-30). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to operate the engine at a catalyst protecting temperature line if the vehicle travels under a high load condition for a predetermined time as taught by Andou in order to increase engine output in the high load condition while also lowering combustion temperature to prevent a rise in catalyst temperature, thereby preventing the catalyst from being deteriorated or damaged by heat (Andoi col. 1, lns. 23-30).
Choi does not indicate that the coasting lock-up charge requires any particular terrain conditions. Therefore, if not inherent, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that 10the lock charge in a coasting state be performed “in the case where the vehicle travels a flat road and on an uphill road” in order to charge the battery on the flat or uphill road thereby maintaining battery SOC in a normal range (Choi [0061]). 
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting low shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).
Regarding claim 15, modified Choi teaches the method of claim 9, and Choi also teaches that 1040the travelling mode is controlled to be an HEV mode ([0044]), the lock charge in a coasting state is performed ([0059]), and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is in a low region”, “in the case where the travelling mode is the HEV mode, when the required torque of the driver is in a high torque region, the operating point of the engine is controlled to be a part-load max line, and when the required torque of 5the driver is in a low torque region that is lower than the high torque region, the operating point of the engine is controlled to be an optimal operating line, and when the vehicle travels under a high load condition for a predetermined time or longer, the operating point of the engine is controlled to be a catalyst protecting temperature line”, 
that 10the lock charge in a coasting state is performed “in the case where the vehicle travels a flat road and on an uphill road”, or 
“only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the shifting pattern is controlled to be a 15catalyst protecting low shifting pattern”.  
However:
Choi ‘485 teaches wherein when the SOC of the battery is in a low region, in the case where the travelling mode is the HEV mode, when the required torque of the driver is in a high torque region, the controller controls the operating point of the engine to be a part-load max line (Fig. 3: S109), and when the required torque of the driver is in a low torque region that is lower than the high torque region, the controller controls the operating point of the engine to be an optimal 10operating line (Fig. 3: S110). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to operate at a part-load max line when driver torque is high and at an optimal operating line when the driver torque is low as taught by Choi ‘485 in order to achieve optimum operation without sacrificing performance.
Andou teaches when the vehicle travels under a high load condition for a predetermined time or longer, the controller controls the operating point of the engine to be a catalyst protecting temperature line (col. 1, lns. 11-30). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to operate the engine at a catalyst protecting temperature line if the vehicle travels under a high load condition for a predetermined time as taught by Andou in order to increase engine output in the high load condition while also lowering combustion temperature to prevent a rise in catalyst temperature, thereby preventing the catalyst from being deteriorated or damaged by heat (Andoi col. 1, lns. 23-30).
Choi does not indicate that the coasting lock-up charge requires any particular terrain conditions. Therefore, if not inherent, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that 10the lock charge in a coasting state be performed “in the case where the vehicle travels a flat road and on an uphill road” in order to charge the battery on the flat or uphill road thereby maintaining battery SOC in a normal range (Choi [0061]). 
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting low shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).

Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0009271 A1) in view of Wilmanowicz et al. (US 2009/0118078 A1), Choi et al. (US 20170057485 A1, referred to as Choi ‘485 below), Park et al. (US 9987946 B2), and Yasushi et al. (JP 01-036529 A).
20Regarding claim 8, modified Choi teaches the apparatus of claim 1, and Choi also teaches that 1040 the controller controls the travelling mode to be an HEV mode ([0044]), the lock charge in a coasting state is performed ([0059]), and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is in a critical low region”, “when the required torque of the driver is in a high torque region, the controller controls the operating point of the engine to be a full-load max line, 36and when the required torque of the driver is in a low torque region that is lower than the high torque region, the controller controls the operating point of the engine to be an optimal operating line”, 
“when the vehicle is stopping, the controller operates the engine to 5perform an idle charge”, 
that the controller controls the lock charge in a coasting state to be “always” performed, or 
“only when a temperature of a catalyst of a catalyst converter is 10equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting low shifting pattern.  
However:
Choi ‘485 teaches wherein when the SOC of the battery is in a critical low region, when the required torque of the driver is in a high torque region, the controller controls the operating point of the engine to be a full-load max line (Fig. 3: S113), and when the required torque of the driver is in a low torque region that is lower than the high torque region, the controller controls the operating point of the engine to be an optimal operating line (Fig. 3: S114). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to operate at a full-load max line when driver torque is high and at an optimal operating line when the driver torque is low as taught by Choi ‘485 in order to achieve optimum operation without sacrificing performance.
Park teaches when the vehicle is stopping, an idle charge is performed by operating the engine (col. 7, lns. 43-45; col. 10, lns. 8-16). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi by performing idle charge when the vehicle is stopping as taught by Park in order to charge the battery (Park col. 10, lns. 8-16).
Choi does not indicate that the coasting lock-up charge requires any particular terrain conditions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that 10the lock charge in a coasting state be “always” performed in order to charge the battery on any road thereby maintaining battery SOC in a normal range (Choi [0061]). 
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting low shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).
Regarding claim 16, modified Choi teaches the method of claim 9, and Choi also teaches that 1040the travelling mode is controlled to be an HEV mode ([0044]), the lock charge in a coasting state is performed ([0059]), and the shifting pattern may be a normal shifting pattern ([0064]) but Choi, as modified, does not teach:
“wherein when the SOC of the battery is in a critical low region”, “20when the required torque of the driver is in a high torque region, the operating point of the engine is controlled to be a full-load max line, and when the required torque of the driver is in a low torque region that is lower than the high torque region, the operating point of the engine is controlled to be an optimal operating line”,
“41when the vehicle is stopping, an idle charge is performed by operating the engine”, 
that the lock charge in a coasting state is controlled to be “always” performed, or 
“5””only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the shifting pattern is controlled to be a catalyst protecting low shifting pattern”.
However:
Choi ‘485 teaches wherein when the SOC of the battery is in a critical low region, when the required torque of the driver is in a high torque region, the controller controls the operating point of the engine to be a full-load max line (Fig. 3: S113), and when the required torque of the driver is in a low torque region that is lower than the high torque region, the controller controls the operating point of the engine to be an optimal operating line (Fig. 3: S114). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to operate at a full-load max line when driver torque is high and at an optimal operating line when the driver torque is low as taught by Choi ‘485 in order to achieve optimum operation without sacrificing performance.
Park teaches when the vehicle is stopping, an idle charge is performed by operating the engine (col. 7, lns. 43-45; col. 10, lns. 8-16). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi by performing idle charge when the vehicle is stopping as taught by Park in order to charge the battery (Park col. 10, lns. 8-16).
Choi does not indicate that the coasting lock-up charge requires any particular terrain conditions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that 10the lock charge in a coasting state be “always” performed in order to charge the battery on any road thereby maintaining battery SOC in a normal range (Choi [0061]). 
Yasushi teaches that only when a temperature of a catalyst of a catalyst converter is equal to or higher than a predetermined temperature, the controller controls the shifting pattern to be a catalyst protecting low shifting pattern (Abstract and page 4 of printout). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi to use a catalyst protecting shifting pattern when catalyst temperature becomes too high as taught by Yasushi in order to prevent the catalyst from being damaged (Yasushi abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662